813 So. 2d 1021 (2002)
Theodore BINGHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4108.
District Court of Appeal of Florida, First District.
April 8, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant filed a rule 3.800(a) motion challenging the trial court's retention of jurisdiction over one-third of his sentence, claiming that the trial court did not make the appropriate findings to retain jurisdiction in his case. Because the trial court failed to make specific and particular findings justifying the retention of jurisdiction in accordance with section 947.16(3), Florida Statutes (1981), and Hampton v. State, 764 So. 2d 829, 830 (Fla. 1st DCA 2000), we vacate the sentencing order and remand for the trial court to either relinquish jurisdiction or make specific individual findings in accordance with the statute on why retaining jurisdiction is appropriate.
VACATED and REMANDED.
BOOTH and LEWIS, JJ., concur; WOLF, J., concurs with written opinion.
WOLF, J., concurring.
I concur only because I am constrained to do so by Hampton v. State, 764 So. 2d 829 (Fla. 1st DCA 2000).